 

Exhibit 10.3
                                                                                                                        
FIRST AMENDMENT TO REGISTRATION RIGHTS AGREEMENT
 


This FIRST AMENDMENT TO REGISTRATION RIGHTS AGREEMENT (the “Amendment”) is made
and entered into as of January 8, 2009 and effective as of January 2, 2009, by
and between ISCO International, Inc., a Delaware corporation (the “Company”) and
Alexander Finance, L.P., an Illinois limited partnership (“Alexander”).
 
W I T N E S S E T H:
 
WHEREAS, on January 3, 2008, the Company and Alexander entered into that certain
Registration Rights Agreement (the “Registration Rights Agreement”); and


WHEREAS, the parties desire to amend the Registration Rights Agreement to
provide for certain changes as more fully set forth herein.


A G R E E M E N T:
 
NOW, THEREFORE, in consideration of the covenants and agreements herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:


1. Definitions.  All capitalized terms used herein and not defined or amended
herein shall have the meanings ascribed to them in the Registration Rights
Agreement.


2. Amendments.  The parties hereby agree to amend the Registration Rights
Agreement as follows:


a)  
Delete the definition of “Approval Date” in Section 1 in its entirety.



b)  
Replace the lead-in to Section 2(a) and Section 2(a)(i) their entirety with the
following:



“(a) The Company shall:


 
(i)
prepare and file a registration statement with the Commission no later than June
30, 2009 pursuant to Rule 415 under the Securities Act on Form S-3 under the
Securities Act (or in the event that the Company is ineligible to use such form,
such other form as the Company is eligible to use under the Securities Act
provided that such other form shall be converted into an S-3 as soon as Form S-3
becomes available to the Company) covering resales by the Holders as selling
stockholders (not underwriters) of the Registrable Securities (the “Registration
Statement”), which Registration Statement, to the extent allowable under the
Securities Act and the rules promulgated thereunder (including Rule 416), shall
state that such Registration Statement also covers the resale of such
indeterminate number of additional shares of Common Stock as may be issued upon
conversion of the Amended and Restated Notes by reason of stock splits, stock
dividends or similar transactions.  The number of shares of Common Stock
initially included in such Registration Statement shall be no less than
7,500,000, unless the SEC instructs the Company that a lesser number of shares
of Common Stock will be permitted to be included in such Registration Statement,
in which case the Registration Statement shall include the number of shares of
Common Stock permitted by the SEC.  The Company shall, in accordance with
applicable SEC rules, regulations, interpretations and practices, amend such
Registration Statement or file additional Registration Statements to cover the
number of additional shares of Common Stock that may be issued or issuable
pursuant to the terms of the New Note in the event that the number of shares of
Common Stock initially registered is insufficient or reduced in accordance with
applicable SEC rules, regulations, interpretations and practices.  Nothing in
the preceding sentence will limit the Company’s obligations to reserve shares of
Common Stock pursuant to Section 3(d) of the New Note.  Thereafter the Company
shall use its reasonable best efforts to cause such Registration Statement and
other filings to be declared effective as soon as possible, and in any event on
or prior to September 30, 2009, if Registration Statement is not reviewed by the
Commission, or by November 30, 2009 if the Registration Statement is reviewed by
the Commission (the “Effectiveness Deadline”).  Without limiting the foregoing,
the Company will promptly respond to all SEC comments, inquiries and requests,
and shall request acceleration of effectiveness at the earliest possible date.”



c)  
Replace Section 2(a)(viii) in its entirety with the following:



“(viii) If applicable, list the Registrable Securities covered by such
Registration Statement with any and all securities exchange(s) and/or market(s)
on which the Common Stock is then listed or quoted, and prepare and file any
required filings with any such exchange(s) or market(s), if applicable.”


d)  
Replace Section 2(b)(i)(A) in its entirety with the following:



“(A)  In the event that such Registration Statement has not been declared
effective by the Effectiveness Deadline, or the Company at any time fails to
issue unlegended Registrable Securities to the extent required by Section 7 of
the Amendment Agreement, then the Company shall pay each Holder (other than (i)
in the case of a Registration Statement not declared effective, a Holder of
Registrable Securities that the Company could exclude from registration in
accordance with Section 9 and (ii) in the case of a failure to issue unlegended
certificates in accordance with the Amendment Agreement, a Holder that is not a
party to, including as a permitted assignee bound to, the Amendment Agreement) a
Monthly Delay Payment (as defined below) with respect to each successive 30-day
period (or portion thereof appropriately prorated) thereafter that effectiveness
of the Registration Statement is delayed or failure to issue such unlegended
Registrable Securities persists.”


e)  
Replace Section 2(b)(ii) in its entirety with the following:



“(ii) Intentionally Omitted.”


f)  
Replace Section 2(f) in its entirety with the following:



“(f)  The Company shall make available for inspection by the Holders,
representative(s) of all the Holders together, any underwriter participating in
any disposition pursuant to a Registration Statement, and any attorney or
accountant retained by any Holder or underwriter, all financial and other
records customary for purposes of the Holders’ due diligence examination of the
Company and review of any Registration Statement, all SEC Documents (as defined
in the Purchase Agreement) filed subsequent to January 2, 2009, pertinent
corporate documents and properties of the Company, and cause the Company’s
officers, directors and employees to supply all information reasonably requested
by any such representative, underwriter, attorney or accountant in connection
with such Registration Statement, provided that such parties agree to keep such
information confidential.  Notwithstanding the foregoing, the foregoing right
shall not extend to any Holder (i) who is not a financial investor or entity or
(ii) who, itself or through any affiliate, has any strategic business interest
that would reasonably be expected to be in conflict with any business of the
Company or its subsidiaries.”


g)  
Replace Section 2(h) in its entirety with the following:



“(h) If the Holders become entitled, pursuant to an event described in clause
(ii) and (iii) of the definition of Registrable Securities, to receive any
securities in respect of Registrable Securities that were already included in a
Registration Statement, subsequent to the date such Registration Statement is
declared effective, and the Company is unable under the securities laws to add
such securities to the then effective Registration Statement, the Company shall
promptly file, in accordance with the procedures set forth herein, an additional
Registration Statement with respect to such newly Registrable Securities.  The
Company shall use its best efforts to (i) cause any such additional Registration
Statement, when filed, to become effective under the Securities Act, and (ii)
keep such additional Registration Statement effective during the period
described in Section 5 below and cause such Registration Statement to become
effective within 90 days of that date that the need to file the Registration
Statement arose.  All of the registration rights and remedies under this
Agreement shall apply to the registration of the resale of such newly reserved
shares and such new Registrable Securities, including without limitation the
provisions providing for default payments contained herein.”


h)  
Replace Section 13(c) in its entirety with the following:



“(c) Notices.  Any notice or other communication required or permitted to be
given hereunder shall be in writing by facsimile, electronic transmission, mail
or personal delivery and shall be effective upon actual receipt of such
notice.  The addresses for such communications shall be:
 
to the Company:
 
ISCO International, Inc.
1001 Cambridge Drive
Elk Grove Village, Illinois  60007
Telephone:  (847) 391-9400
Facsimile:   (847) 391-5015
Attention:  Gary Berger
E-mail: gary.berger@iscointl.com
 
with a copy to:
 
McGuireWoods LLP
77 West Wacker Drive
Suite 4100
Chicago, Illinois
Telephone:  (312) 321-7652
Facsimile:  (312) 698-4585
Attention:  Scott L. Glickson, Esq.
E-mail: sglickson@mcguirewoods.com


to the Lender:
 
Alexander Finance, LP
1560 Sherman Avenue
Evanston, Illinois
Telephone:  (847) 733-0232
Facsimile:   (847) 733-0339
Attention:  Bradford T. Whitmore
E-Mail: bwhitmore@gbros.com
 
with a copy to:
 
Reed Smith LLP
10 South Wacker Drive
Chicago, IL 60606-7507
Telephone:  (312) 207-1000
Facsimile:   (312) 207-6400
Attention:  Evelyn C. Arkebauer, Esq.
E-Mail: earkebauer@reedsmith.com
 
Any party hereto may from time to time change its address for notices by giving
at least five days’ written notice of such changed address to the other parties
hereto.”


3. Governing Law.  This Amendment shall be construed in accordance with and
governed by the internal laws of the State of New York, without regard to choice
of laws principles.
 
4. Counterparts.  This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which, when so
executed and delivered, shall be deemed an original, but all of which
counterparts together shall constitute but one agreement.
 
5. Full Force and Effect.  Except as specifically modified or amended by the
terms of this Amendment, the Registration Rights Agreement and all provisions
contained therein are, and shall continue, in full force and effect.
 






{Signature Page Follows}

 


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the date first written above.
 

  ISCO INTERNATIONAL, INC.          
 
By:
/s/ Gary Berger       Name : Gary Berger       Its: Chief Financial Officer    
     


  ALEXANDER FINANCE, L.P.          
 
By:
/s/ Bradford Whitmore       Name: Bradford Whitmore       Title: President of
Bun Partners, Inc.,                 General Partner of Alexander Finance, L.P.  






 
 

--------------------------------------------------------------------------------

[Signature Page to First Amendment to Registration Rights Agreement]


 
 


 
